DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 3/9/2021, in reply to the Office Action mailed 12/9/2021, is acknowledged and has been entered.  Claims 1-14 and 17-24 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s arguments have been fully considered.  The Examiner’s response to Applicant’s arguments is incorporated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rosch et al. (WO 14/198478) in view of Jones-Wilson et al. (Nuc. Med. Biol., 1995, 22(7), p. 859-68).
Rosch teaches that ligands currently used to chelate Ga(III) and provide a means for attachment of a targeting vector are mostly derivatives of DOTA and NOTA (1,4,7-triazacyclononane-1,4,7-tricetic acid: Figure I). Whilst both ligands give rise to 68 Ga radio-labelled complexes of exceptionally high stability, they possess inherent disadvantages. DOTA ligand derivatives in particular are not well-suited for 68Ga chelation; a feature which is manifested as the long reaction times and high temperatures required for radio-labelling.   
The NOTA ligand derivatives are much better matched to the coordination requirements of 68Ga(III), which largely addresses these problems without detriment to the thermodynamic stability. However, NOTA derivatives are disadvantaged by the acidic pH conditions required for radio-labelling (which limits the biological targeting vectors which can be used), cost and difficult syntheses. Whilst they serve the purpose, improvements to increase efficiency, suitability, application and costs are required to realise the potential of the favourable 68Ga-radionuclide. Specific areas of improvement include quantitative radio-labelling at milder pH and lower temperatures, whilst maintaining sufficient in vivo stability. These improvements are important for the widespread use and development of Ga as the radionuclide of choice for PET/CT. It is interesting to note that, with few exceptions, trends have seen a deviation away from rigid cyclic chelators (DOTA and NOTA) towards more flexible acyclic systems. Acyclic ligands are typically synthetically less challenging and tend to radio-label more rapidly; however the absence of the macrocyclic effect renders them kinetically less stable to metal dissociation.   
In the last few years several acyclic and macrocyclic ligands have been reported, which are thought to have favourable properties for the chelation of 68Ga(III) (Figure II). Ideally ligands should radio-label with 68Ga(III) rapidly (<10 min) at mild pH and temperature. Furthermore they should provide a point/s of attachment of a targeting moiety, which are isolated from the inert chelating core, and be selective for 68Ga(III) over other metal cations such as iron(III).
Ligands featuring the 1,4-diazepine (DAZA: Figure II) scaffold have been investigated in four main areas. These are as: heptadentate ligands for complexes which may act as diagnostic (MRI and PET) imaging agents hexadentate ligands for manganese(II) complexes for potential application as contrast agents for MRI tetra- and penta-dentate ligands for potential application in rare earth metal catalysis tridentate ligands for transition metals.  Of particular relevance to this work are the complexes relating to imaging applications.
 Ligands of general formula II and A are taught:

    PNG
    media_image1.png
    271
    266
    media_image1.png
    Greyscale
Formula II
Z1-6 may be hydrogen, etc.

    PNG
    media_image2.png
    91
    164
    media_image2.png
    Greyscale
A.
R1-3 may be CH2(C6H4), with X1-3 being OH.
With regard to instant claims 6-8, alkoxy substituents are taught (pages 10-16).
Various synthetic methods are set forth in the Examples.  Diagnostic imaging is taught.  Pharmaceutical compositions and kits are taught.  Ideally ligands should radio-label with 68Ga(III) rapidly (<10 min) at mild pH and temperature.
Rosch does not specifically exemplify a DAZA derivative ligand with pendant phenolic arms.
Jones-Wilson teaches that 67Ga(III) and/or In(III) complexes of four new hexadentate ligands have been prepared and evaluated in vitro and in vivo. These substituted triazacyclononane ligands bind the metal ion through three tertiary ring nitrogens and three oxygens from pendant phenolic or hydroxypyridyl arms. The hydroxypyridyl moieties increase the aqueous solubility of the metal complexes while retaining a lipophilic character. As indicated by their large positive partition coefficients, the phenolic ligands proved to be significantly more lipophilic than the hydroxypyridyl Iigands. Biodistribution in Sprague Dawley rats indicated that the more Iipophilic phenolic complexes cleared the body primarily through the liver, while the less lipophilic hydroxypyridyl complexes cleared rapidly, primarily through the kidney. To differentiate the clearance characteristics of these radiolabeled compounds, radiochemical purity of selected complexes in vivo was measured. The complexes were evaluated for overall charge in vitro and in vivo, in plasma samples. In addition, plasma and urine were analyzed for possible metabolites. With one exception, each complex was unmetabolized in vivo. All complexes and metabolites formed were neutral in vitro and in viva. Extended stability in serum of selected radiometal complexes has been measured. Each complex measured was stable to exchange with transfer& up to 72 h, as expected from the large stability constants of the complexes. The clearance characteristics of the hydroxypyridyl and phenolic ligands, however, were markedly different. The rapid hepatic clearance of the phenolic Iigands indicates potential as bifunctional chelates for Ga(III) or In(III) (abstract and page 867).

    PNG
    media_image3.png
    204
    143
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to provide pendant phenolic arms on the DAZA ligands of Rosch when the teaching of Rosch is taken in view of Jones-Wilson.  Each of Rosch and Jones-Wilson are directed to chelators for diagnostic imaging, including binding gallium radionuclides.  One would have been motivated to do so, with a reasonable expectation of success, because Rosch teaches that a variety of substituents are suitable on the DAZA chelator backbone, and Jones-Wilson teaches that lipophilic phenolic arms alter biodistribution and favor clearance through the liver.  Further Rosch teaches that DAZA analogues provide an advantage over NOTA derivatives, which are disadvantaged by the acidic pH conditions required for radio-labelling (which limits the biological targeting vectors which can be used), cost and difficult syntheses.

	Response to arguments
	Applicant argues that in order for a claimed invention to be obvious, it must be the result of a predictable outcome of a combination of elements known from the prior art.  Applicant asserts that the subject claims are non-obvious because as discussed below, not only are all of the claim limitations not described by the combined references, but there is no basis in the combined references to predict that inclusion of the missing limitations would produce Applicant’s demonstrated outcome.  Applicant asserts that as described in the subject specification, Rosch et al. describes bifunctional chelators based on the 1,4-diazepan-6-amine (DAZA) framework for non-invasive molecular imaging, but which require a targeting ligand for specific tissue accumulation.  In the chelators described therein, the 2-hydroxybenzyl-substituted DAZA unit acts as a coordinating unit for 68Ga. However, the ability for specific biodistribution, such as accumulation in the liver, is achieved only very laboriously via particular substituents of the DAZA framework structure, to which a coupling unit and a targeting unit are attached (see page 3 of subject application). Applicant argues that the DAZA framework of the compounds disclosed in Rosch et al. has further substituents other than hydrogen, and there is no indication in Rosch that the DAZA compounds described therein could specifically accumulate in the liver without the noted specific targeting ligands. This is in contrast to the DAZA compounds of the claimed invention, which specifically accumulate in the liver without addition of a targeting ligand.  
Applicant’s arguments have been fully considered but are not found to be persuasive.  With regard to the argument that the rejection does not result from a predictable outcome of a combination of elements known from the prior art, it is respectfully submitted that the components of the claims are addressed by the prior art, including the DAZA backbone and the hydroxybenzyl moieties pendant from a triazacyclic chelator.  See MPEP 2143.  "Obviousness does not require absolute predictability of success." Id. at 903, 7 USPQ2d at 1681.  In the instant case it is considered that one of ordinary skill would have had at least a reasonable expectation of success in providing a chelator for binding metal ions combining the components of the prior art.  With regard to the assertion that the DAZA backbone of the compounds disclosed in Rosch has further substituents other than hydrogen, and requires a targeting ligand, see ligands of general formula II above, in which Z1-6 may be hydrogen.  The hydroxybenzyl group may be considered a targeting moiety, and is within the scope of substituents taught by Rosch, see wherein R1-3 may be CH2(C6H4), with X1-3 being OH set forth above.  See MPEP 2123, patents are relevant as prior art for all they contain.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
	Applicant further argues that Jones-Wilson discloses tridentate ligands based on triazacyclononanes, which are also suitable for chelation with radionuclides of gallium and indium. The compounds have lipophilic hydroxybenzyl groups beneficial for liver accumulation. The Office asserts that it would allegedly be obvious to the skilled person to endow the DAZA compounds of Rosch with the hydroxybenzyl groups according to Jones-Wilson and thus arrive at the compounds of the present invention, which are enriched in the liver. Applicant argues that Jones-Wilson does not suggest addition of its lipophilic groups to DAZA compounds of Rosch for liver accumulation. Applicant further argues that neither Rosch nor Jones-Wilson discloses the substitution pattern of the DAZA compounds of the present invention. According to the invention, it is preferred when each of the hydroxybenzyl groups in the compounds of formula I or formula II has an alkoxy group as a substituent and the other three substituents are hydrogen (see in particular claims 3-5). Most preferably, the alkoxy groups in each of the hydroxybenzyl groups in the compounds of formula I or formula II are all substituted at the meta position with alkoxy. This structural modification at the three phenolate groups of the modified DAZA makes it possible to achieve the desired specific biodistribution without the need to attach a targeting moiety as in Rosch, and nothing in Jones-Wilson is suggestive or predictive of this substitution pattern. Applicant notes that the desired high liver specificity of the claimed compounds is achieved in a simple manner through their additional alkoxy substituents, via the coordinating alkoxyhydroxybenzyl groups (description p. 6, lines 20-32). Jones- Wilson does not disclose hydroxybenzyl groups substituted with alkoxy groups.  
Applicant’s arguments have been fully considered but are not found to be persuasive.  The arguments are not commensurate in scope with the claims, it is noted that alkoxy listed in the alternative to hydrogen in the instant claims.
Applicant further notes that DAZA in the compounds of formula I and II according to the invention, except with the three hydroxybenzyl groups, is substituted by hydrogen without exception. In contrast, the DAZA backbone of the compounds disclosed in Rosch has further substituents other than hydrogen, and requires a targeting ligand. As a result, the specific liver distribution for the compounds disclosed in Rosch cannot be guaranteed in the absence of the coupled ligand.   Applicant asserts that the compounds of formula I and IJ according to the invention are also particularly advantageous, since the substances are accessible via a simple synthetic route starting from DAZA. Additional synthesis steps for linking targeting units are not required. Due to the absence of substituents other than H on DAZA, no disadvantages were observed in the compounds of formula I according to the invention with respect to the coordination ability of 6sGa, 64Cu, 67Ga, 111In or 99mTc - the complexes form in less than 10 min at room temperature, preferably at elevated temperature, and are stable in vivo (p. 6, line 34 - p.7, line 5 of the PCT application as filed). In contrast, the preparation procedure of the 67Ga and 111 in complexes in Jones-Wilson is much more laborious and requires much more time (Jones-Wilson, p. 863, Table 2). Accordingly, the compounds of the subject claims are additionally advantageous in ways not described or predicted in either Rosch or Jones-Wilson.
	Applicant’s arguments have been fully considered but are not found to be persuasive.  With regard to the assertion that the DAZA backbone of the compounds disclosed in Rosch has further substituents other than hydrogen, and requires a targeting ligand, see ligands of general formula II above, in which Z1-6 may be hydrogen.  The hydroxybenzyl group may be considered a targeting moiety, and is within the scope of substituents taught by Rosch, see wherein R1-3 may be CH2(C6H4), with X1-3 being OH set forth above.  With regard to advantages obtained from synthetic conditions, see MPEP 2145.  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc.v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").  The rejections are maintained at this time.

Conclusion
	No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618